Name: Commission Implementing Regulation (EU) No 613/2014 of 3 June 2014 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Pagnotta del Dittaino (PDO)]
 Type: Implementing Regulation
 Subject Matter: production;  foodstuff;  marketing;  regions of EU Member States;  Europe;  plant product;  consumption
 Date Published: nan

 7.6.2014 EN Official Journal of the European Union L 168/68 COMMISSION IMPLEMENTING REGULATION (EU) No 613/2014 of 3 June 2014 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Pagnotta del Dittaino (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Italy's application for the approval of an amendment to the specification for the protected designation of origin Pagnotta del Dittaino, registered under Commission Regulation (EC) No 516/2009 (2). (2) The purpose of the application is to amend the specification by clarifying the method of production and to update the legal references. (3) The Commission has examined the amendment in question and concluded that it is justified. Since the amendment is minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EC) No 1151/2012, the Commission may approve it without following the procedure set out in Articles 50 to 52 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Pagnotta del Dittaino is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 2014. For the Commission On behalf of the President Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 155, 18.6.2009, p. 7. ANNEX I In the specification for the protected designation of origin Pagnotta del Dittaino, the following amendment is approved: 1.1. Method of production  Bronte, Iride and Sant'Agata have been included in the group of varieties that should make up 70 % of the flour used. This amendment is required on account of the inevitable process of change in the wheat cultivated as varieties certified by the competent bodies in Sicily and beyond and that are adapted to the Sicilian environment and particularly suitable for bread-making and the general farming environment are more available to farmers and to the sector. The amendment is therefore aimed at encouraging farmers to source certified seed among the most widespread varieties locally.  Flour from all the durum wheat varieties listed in the national register may now be used, within the limit of 30 % of the total flour. This amendment is based on the producers' request to also use other varieties resulting from scientific research and suitable for bread-making for the production of Pagnotta del Dittaino. Furthermore, widening the range of varieties is also necessary to overcome the difficulties of using certain varieties that are difficult to find because they are no longer cultivated.  As regards the description of the characteristics of the durum wheat and of the various flours, the mathematical symbol for the chemical parameters for durum wheat and flour has been changed from > to  ¥ and from < to  ¤ as appropriate. This amendment takes into account the results of analyses of the ingredients used to produce the pagnotta but does not affect the characteristics of the Pagnotta del Dittaino as the wheat and flour included have qualities that are very close to the current limits.  Variation of the yellow index value from > 17b minolta to  ¥ 14 b minolta. Studies carried out in the context of Experimentation at national level into durum wheat varieties demonstrate that in Sicily average yellow index values stand at 16 (value for whole wheat flour), which is much lower than the initial estimates. The value 14 is the level with which all the varieties used to produce Pagnotta del Dittaino comply.  It has been decided to remove some chemical parameters with regard to which flour must be used to produce the Pagnotta del Dittaino so as to facilitate matters for the producers and limit the costs of chemical analyses. Specifically, the parameters for gluten, the yellow index, absorption, rising times, stability and the degree of softening have been removed. Some of these parameters (absorption, rising times, stability and the degree of softening) require specific equipment which entails significant costs and requires the availability of laboratories equipped with qualified staff, while the parameters for gluten and the yellow index are directly related to the protein content, therefore determining them is superfluous.  As regards the falling number (F.N.), the current specification stipulates a value below 480 seconds. The amendment inserts a range of between 480 to 800 seconds so as to ensure balanced amylase activity and in all events above 480. This amendment excludes the use of flour with values below the limit established and for which specific studies have discovered defects in the crumb (glutinosity) and in the sponginess (irregularities).  A range has been introduced with regard to the quantity of salt. The quantity of salt required does in fact vary depending on the quantity of water in the dough and the type of salt used.  The rising and baking times have been changed to optimise the production process depending on the size of the pagnotta.  Greater flexibility has been introduced into the time allocated to each individual production phase so as to facilitate the production process. 1.2. Other: Updated legal references The legal references have been updated. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) PAGNOTTA DEL DITTAINO EC No: IT-PDO-0105-01186  11.12.2013 PGI () PDO (X) 1. Name Pagnotta del Dittaino 2. Member state or third country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other baker's wares 3.2. Description of the product to which the name in (1) applies Pagnotta del Dittaino is released for consumption in the traditional form of a round loaf weighing between 500 and 1 100 g or as a sliced, half loaf. The crust is between 3 and 4 mm thick and medium hard. The crumb is pale yellow, elastic, fine-grained, compact and uniform. The bread has a moisture content of no more than 38 % and maintains its organoleptic properties, such as its aroma, taste and freshness, for up to five days from the date of production. 3.3. Raw materials (for processed products only) Pagnotta del Dittaino PDO is bread produced using a particular method, employing natural leaven and durum-wheat flour of the varieties Simeto, Duilio, Arcangelo, Mongibello, Ciccio, Colosseo, Bronte, Iride and San'Agata grown in the area referred to in point 4 below, which must account for at least 70 % of the total flour used. The remaining 30 % must be of durum wheat of the varieties Amedeo, Appulo, Cannizzo, Cappelli, Creso, Latino, Norba, Pietrafitta, Quadrato, Radioso, Rusticano, Tresor, Vendetta or of other hard wheat varieties listed in the national variety register, grown in the production area. The durum wheat used to make the flour must be grown from certified seed and meet the following minimum quality requirements: weight  ¥ 78 kg/hl; protein (N tot. Ã  5,70)  ¥ 12 % of dry matter; moisture content  ¤ 12,5 %; gluten  ¥ 8 % of dry matter; yellow index  ¥ 14 b minolta. 3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the identified geographical area Cultivation and harvest of the grain and production of Pagnotta del Dittaino PDO must take place within the production area referred to in point 4. 3.6. Specific rules concerning slicing, grating, packaging, etc. In order to preserve the product's quality characteristics, Pagnotta del Dittaino must be packed immediately, within the defined geographical area, in micropore plastic film or in a modified atmosphere to ensure compliance with health and hygiene requirements while allowing the product to breathe. 3.7. Specific rules concerning labelling The label must show the Pagnotta del Dittaino denomination logo and the EU logo. It is forbidden to add any description that is not expressly provided for. However, references to brand names may be used, on condition that they have no laudatory purport and are not such as to mislead the consumer. The PDO logo is rectangular and shows at bottom left two ears of durum wheat at right angles to each other, framing two loaves, one of which is whole and the other, placed above it, is a half loaf. Above, in the centre of a rectangular box, in a single horizontal line, are the words PAGNOTTA DEL DITTAINO DOP (PAGNOTTA DEL DITTAINO PDO). 4. Concise definition of the geographical area Pagnotta del Dittaino PDO is produced in an area comprising the municipalities of Agira, Aidone, Assoro, Calascibetta, Enna, Gagliano Castelferrato, Leonforte, Nicosia, Nissoria, Piazza Armerina, Regalbuto, Sperlinga, Valguarnera Caropepe and Villarosa in the Province of Enna and the municipalities of Castel di Iudica, Raddusa and Ramacca in the Province of Catania. 5. Link with the geographical area 5.1. Specificity of the geographical area The grain used for the production of Pagnotta del Dittaino is grown in an area with a typically Mediterranean climate. Rainfall varies considerably over the year and is concentrated in autumn and winter, with annual averages of around 500 mm. Average monthly temperatures are highest in July and August and lowest in January and February, but temperatures only rarely fall low enough to damage crops (0 oC). The soils in which the durum wheat is grown are fairly loamy. 5.2. Specificity of the product Pagnotta del Dittaino PDO differs from other products of the same type, among other things, in the consistency of its crust and its light yellow, fine, compact and uniform crumb. Another characteristic of Pagnotta del Dittaino PDO is its capacity to maintain its organoleptic properties, such as its aroma, taste and freshness, for five days. In times gone by, the harvested grain used to be stored in special pits or storehouses and, naturally, protected from water. The cereal was not treated to protect against fungal infestations or against insect parasites. The grain would be taken to local mills for grinding as needed. Today, durum wheat harvested in the defined area is just pre-cleaned to separate the grain from the straw and to remove impurities and foreign bodies and is then placed in silos and stored without the use of pesticides or chemical products. Only physical treatments are permitted at the mill (cooling with cold air and turning the grain). These treatments prevent overheating of the grain, something that creates ideal conditions for the growth of mould, the formation of mycotoxins and the hatching of the eggs of insect parasites and that can even cause the germination of caryopses. The natural leaven is derived from a starter that is renewed as necessary. This involves taking one part of starter and mixing it with two parts of flour and one part of water. After kneading, this produces four pieces of rising dough. One of these will serve as a renovated starter and the other three are added to the bread mixture as a natural leaven after being left to ripen for at least five hours. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The special properties of Pagnotta del Dittaino described in point 5.2 stem directly from the morphological characteristics, soil and climate of the production area referred to in point 4. Those properties are without any doubt due to and therefore closely linked to the durum wheat used as the main raw material in the production process, which, due to the soil and climate of the production area, has excellent quality and health characteristics (free from mycotoxins) and confers on Pagnotta del Dittaino PDO its unique organoleptic properties. Durum wheat, as historical sources relate, was always used in the area for bread-making, unlike in other parts of Italy where common wheat flour was and continues to be used, giving a product that conserved its principal organoleptic properties for a week. This was the result of the use not only of durum wheat flour but also of criscenti (natural leaven). The fermentation of the sourdough is based on a dynamic equilibrium between lactic bacteria and yeasts. The principal microbial species found are Lactobacillus sanfranciscensis (Lactobacillus brevis ssp. lindneri), Candida milleri and Saccharomyces exiguus. Much of the evidence provided in ancient texts was gathered in the durum-wheat production area and has come, over time, to constitute a store of knowledge and traditions relating to cereal production and, in particular, bread-making. Durum-wheat production in the areas of the interior of Sicily, including municipalities in the Provinces of Enna and Catania, is an important activity, not only because of the size of the area devoted to it but also because it involves land traditionally used for the dry cultivation of durum wheat. In those municipalities, because of both soil conditions and the climate, the only crop that has been able over the years to guarantee local farmers employment and a fair income is durum wheat. Evidence of the important role played by durum wheat in the Sicilian diet is provided by Pliny the Elder in his De Naturalis Historia. While in other regions of Italy, flour was obtained from acorns, chestnuts or from other cereals, such as barley and rye, in Sicily farmers learned to make bread from wheat flour. According to Sonnino, people in the Sicilian countryside survived, despite serious shortages, by living on bread made from wheat flour. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) The full text of the product specification is available on the following website: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or alternatively: by going direct to the home page of the Ministry of Agricultural, Food and Forestry Policy (www.politicheagricole.it) and clicking on QualitÃ e sicurezza (at the top right of the screen) and then on Disciplinari di Produzione all'esame dell'UE. (1) OJ L 93, 31.3.2006, p. 12, replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).